Name: Commission Regulation (EEC) No 2789/86 of 9 September 1986 re-establishing the levying of customs duties on woven fabrics of synthetic textile fibres and on sacks and bags, of a kind used for the packing of goods, of polyethylene or polypropylene, products of category 33 (code 40.0330), originating in Sri Lanka, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3600/85 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  marketing
 Date Published: nan

 10 . 9. 86 Official Journal of the European Communities No L 257/33 COMMISSION REGULATION (EEC) No 2789/86 of 9 September 1986 re-establishing the levying of customs duties on woven fabrics of synthetic textile fibres and on sacks and bags, of a kind used for the packing of goods, of polyethylene or polypropylene, products of category 33 (code 40.0330), originating in Sri Lanka, to which die preferential tariff arrangements set out in Council Regulation (EEC) No 3600/85 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, packing of goods, of polyethylene or polypropylene, products of category 33 (code 40.0330), the relevant ceiling amounts to 15,2 tonnes ; whereas, on 3 September 1986, imports of the products in question into the Community, originating in Sri Lanka, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3600/85 of 17 December 1985 applying generalized tariff pref ­ erences for 1986 to textile products originating in devel ­ oping countries ('), and in particular Article 4 thereof, Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Sri Lanka, HAS ADOPTED THIS REGULATION Whereas Article 2 of that Regulation provides that pref ­ erential tariff treatment shall be accorded, for each cate ­ gory of products subjected to individual ceilings not allo ­ cated among the Member States, within the limits of the quantities specified in column 7 of Annex I or II thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Article 1 As from 13 September 1986, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3600/85, shall be re-established in respect of the following products, imported into the Community and originating in Sri Lanka : Whereas in respect of woven fabrics of synthetic textile fibres and for sacks and bags, of a kind used for the Code Category CCT heading . No NIMEXE code (1986) Description 1 2) 3 4 40.0330 33 ex 51.04 A ex 62.03 B II Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : II. Other : Woven fabrics of strip or the like of polyethyl ­ ene or polypropylene, less than 3 m wide : Woven sacks of such strip or the like 51.04-06 62.03-51 , 59 , C) OJ No L 352, 30. 12. 1985, p. 107. No L 257/34 Official Journal of the European Communities 10. 9. 86 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 September 1986. For the Commission COCKFIELD Vice-President